DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  
         A) Applicant recites “a method, of expanding” in claim 2 line 1.  It appears as if applicant may not have intended to include a comma after the term “method”.  It appears as if applicant may have intended to recite “a method of expanding”, similar to recited in claim 1. 
	
Appropriate correction is required.


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the stretching unit” and the “shape correction unit” in claim 9, the “feed unit” in claim 15, the “pressing unit or rolling unit” in claim 19 and “the embossing unit” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “when leading the metal elements through” in claim 5.  The recited limitation appears to be incomplete. The structure applicant is referring to by the recitation of “through” is unclear.  It appears as if applicant may have intended to recite “when leading the metal elements through the two rotatable rollers”, or similar language. For the purpose of examination, it is interpreted as if applicant intended to recite “when leading the metal elements through the two rotatable rollers”. 
        B)  Applicant recites “at both sides of the step” in claim 11 lines 2- 3. The term “both” implies that the step only has two sides and that a first and second side of the step were previously recited.  However, a first and second side was never previously defined.  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krettenauer (US 7,820,302). 

10. 	Regarding to Claim 1, Krettenauer teaches a method of expanding an elongated and at least regionally planar metal element (elongated material strip 1 made of metal, as described in column 5 lines 46-48 and can be seen from Figures 1-4 in Krettenauer) that has two respective marginal regions (a first side region 26 and a second side region 27, as described in column 6 lines 34-39 in Krettenauer)  oppositely disposed and extending in a longitudinal direction and a central region (central region 28, as can be seen from Figure 4 in Krettenauer) arranged therebetween and including cuts (slots 2, 3, as described in column 5 lines 46-48 in Krettenauer), the marginal regions (26, 27) of the metal element (1) are moved apart transversely to the longitudinal direction and in parallel with a planar extent of the metal element such that connection portions of the central region formed by the cuts (2, 3) and connecting the two respective marginal regions (26, 27) to one another are folded [as described in column 6 lines 3-15 in Krettenauer], the method comprising: displacing the two respective marginal regions (26, 27) with respect to one another transversely to the planar extent of the metal element using a force exerted transversely to the planar extent to form a displaced state (a first displaced state, as described in column 6 lines 6-9 and can be seen from Figures 2-3 in Krettenauer); and subsequently moving apart the two respective marginal regions (26, 27) in the displaced state (a further pulling apart, as described in column 6 lines 10-15 and can be seen from Figures 3-4 in Krettenauer).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krettenauer (US 7,820,302) in view of Willerschied et al. (US 8,276,249). 

13.	Regarding to Claim 8, Krettenauer discloses the method in accordance with claim 1, having a metal element (1) and two respective marginal regions (26, 27). However, Krettenauer does not explicitly disclose the metal element being moved in the longitudinal direction during the displacement of the two respective marginal regions. Willerschied et al. however, discloses a metal element (11) being moved in the longitudinal direction (as indicated by arrow 12 in Figure 8) during the displacement (as indicated by arrow 24 in Figure 8) of the two respective marginal regions (22, 23) [as described in column 6 lines 28- 51 in Willerschied et al.]. Therefore, it would have been obvious to one of ordinary skill .


Allowable Subject Matter
14.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


15.	Claim 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


16.	Claims 2-4, 9-10, and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to Claim 2, the prior art of record fails to disclose the method comprising a pressing tool or a rolling tool having a pressing surface having a step defining the displacing being pressed onto the metal elements to displace the two respective marginal regions, in combination with all other limitations set forth by the independent claim. 
Regarding to Claim 9, the prior art of record fails to disclose the apparatus comprising a stretching unit [Note that the “stretching unit” is interpreted as invoking 112 (f) since it recites the generic place holder of “unit”. From a review of the specification, the structure corresponding to the “stretching unit” is a clamping portion engaging marginal regions, as described on page 11-13 of the specification of the instant application] configured to hold two respective marginal regions of a metal element and to move the two respective marginal regions apparatus transversely to the longitudinal direction and in parallel with a planar extend of the metal element such that connection portions of the central region formed by the cuts and connecting the marginal regions to one another are folded, and a shape correction unit [Note that the “shape correction unit” is interpreted as invoking 112 (f) since it recites the generic place holder of “unit”. From a review of the specification, the structure corresponding to the “shape correction unit” is a pressing tool or rolling tool having a pressing surface having a step defining a displacement. The pressing surface having at least one substantially smooth outer portions that are arranged on both sides of the step, that are associated with the marginal regions of the metal elements and that extent, at least viewed locally, in two planes displaced with respect to one 

Claims 3-4, 10, and 12-21 are allowed as result of being dependent on an allowed claim. 

Response to Arguments
17.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because in view of the new grounds of rejection above. Examiner has added a new rejection, the instant application is therefore made Non-Final. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726